On August 6, 2010, this court suspended the respondent, Chauncey M. Depew, from the practice of law in Kansas for a period of 1 year. See In re Depew, 290 Kan. 1057, 237 P.3d 24 (2010). Before reinstatement, the respondent was required to pay the costs of the disciplinary action, comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot 379), and comply with Supreme Court Rule 219 (2011 Kan. Ct. R. Annot. 380).
On October 21, 2011, the respondent filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. On June 28, 2012, a hearing was held before a hearing panel of the Kansas Board for Discipline of Attorneys to consider the respondent’s request for reinstatement.
On August 16, 2012, the panel filed its report setting out the circumstances leading to respondent’s suspension, a summary of the evidence presented, and its findings and recommendations. The panel unanimously recommended that respondent’s petition for reinstatement to the practice of law in Kansas be granted.
The court, after carefully considering the record, accepts the findings and recommendations of the panel that the petitioner be reinstated to the practice of law in Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas conditioned upon his compliance with die annual continuing legal education requirements and upon his payment of all fees required by the Cleric of the Appellate Courts and the Kansas Continuing Legal Education Commission. When the respondent has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of tire Appellate Courts and the Kansas Con*275tinuing Legal Education Commission, the Cleric is directed to enter respondent’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered this this order of reinstatement for Chauncey M. Depew shall be published in the Kansas Reports and that the costs of the reinstatement proceedings are assessed to the respondent.
Dated this 27th day of August, 2012.